Citation Nr: 0916181	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-28 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability secondary to service-connected pes cavus with 
callosities.

2.  Entitlement to service connection for a left knee 
disability secondary to service-connected pes cavus with 
callosities.

3.  Entitlement to service connection for a back disability 
secondary to service-connected pes cavus with callosities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The Veteran had active military service from September 1946 
to September 1949, and from December 1950 to April 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Initially, the Board notes that  the Veteran is service 
connected for pes cavus with callosities.  He contends that 
his currently diagnosed knee disabilities and back disability 
are secondary to his service-connected pes cavus.  (In a July 
2006 statement of the case and October 2006 supplemental 
statement of the case, the RO also addressed the question of 
whether any claimed disability began during a period of 
active military service.  The Veteran, in a December 2006 
statement, made it clear that he had never claimed that knee 
or back disability began during service.  Rather, his claim 
was based on the theory that each disability began after 
service as a result of his service-connected pes cavus with 
callosities.)  

VA regulations state that a disability that is proximately 
due to or the result of a service-connected disease or injury 
is considered service connected, and when thus established, 
this secondary condition is considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Further, additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  

In this regard, the Board notes that there has been an 
amendment to the provisions of 38 C.F.R. § 3.310.  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
supra (which allowed for secondary service connection on an 
aggravation basis), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.  38 C.F.R. 
§ 3.310 (2006).

Here, the record contains an April 1976 letter from K.S., 
M.D. stating that ever since the Veteran was forced to jump 
from a top bunk onto the floor during active duty, he has 
experienced the onset of severe pain and burning in the 
plantar surfaces of the fore-feet bilaterally.  Dr. S. stated 
that because of the problems with his feet,  the Veteran also 
had some intermittent back problems in the past caused by the 
mechanical derangement.

The record also contains a June 2005 back and knee 
examination by S.J., D.C., during which the Veteran reported 
that he initially injured himself in the Marines in 1947.  He 
noted that he jumped out of his bunk bed while in boot camp, 
landing on his feet and felt immediate pain.  The examiner, 
S.J. stated that the Veteran's symptoms "appeared to" have 
come on as a result of a progressive condition that could be 
attributed to the initial injury in service.  S.J. commented 
that the Veteran's history, subjective and objective 
findings, and radiographic examination showed evidence from a 
medical viewpoint that his condition was the result of a pre-
existing condition.  Dr. S.J. went on to state that the 
Veteran's current condition showed a strong correlation to 
the injury he sustained while in the Marines.  Dr. S.J. noted 
that severe foot pain "could result in" compensatory 
biomechanical effort of the knees bilaterally following the 
kinematic chain to the hips, lumbar spine, thoracic spine and 
up into the neck.  He noted that the Veteran had resultant 
back surgery in 1983 and replacement of the right knee, and 
stated that he currently suffered daily from the resultant 
mechanical efforts of his body, and had difficult ambulation.

The file also contains a December 2005 QTC examination by 
G.C., M.D., diagnosing the Veteran with status right knee 
arthroplasty, degenerative joint disease of the left knee, 
and degenerative joint disease of the lumbar spine.  Dr. C. 
opined that the degenerative joint disease of the bilateral 
knees and lumbar spine were less likely related to the pes 
cavus.  However, Dr. C. provided no rationale or explanation 
to support his opinion.

In this regard, the Board notes that in Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008), the Court found that a 
medical opinion which only contains data and conclusions, and 
is not supported by reasons or rationale is accorded no 
probative weight.  See also Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007), which held that a medical examination report 
must contain not only clear conclusions with supporting data, 
but also a reasoned medical explanation connecting the two.  
("[A] medical opinion ... must support its conclusion with 
an analysis that the Board can consider and weigh against 
contrary opinions.")  In this case, the Board finds that 
because the December 2005 QTC examination contains only a 
conclusory opinion without any supporting data or medical 
explanation or analysis, and because the opinion does not 
appear to address the possibility of aggravation, further 
evidentiary development is required.

Further, although S.J., D.C. in his June 2005 examination 
opined that the Veteran's symptoms "appeared to" have come 
on as a result of a progressive condition that could be 
attributed to the initial injury in service, and also stated 
that severe foot pain "could" result in compensatory 
biomechanical effort of the knees bilaterally following the 
kinematic chain to the hips, lumbar spine, thoracic spine and 
up into the neck, the Board does not find that these 
statements by S.J. are definitive enough to constitute 
sufficient competent medical evidence with which to decide 
the claim.  Specifically, "appeared to" and "could result 
in", although they suggest a possible association between 
current back or knee disabilities and service-connected foot 
problems, without supporting rationale, these statements 
appear too speculative to rely on.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  See 38 C.F.R. § 3.159(c)(4) 
(2008).

Based on the evidence discussed above, because the record 
does not contain a medical opinion supported by a proper 
rationale regarding a nexus to service-connected disability, 
the Board finds that a remand is necessary to afford the 
Veteran a VA examination, which includes a nexus opinion on 
the question of whether he currently experiences a knee or 
back disability that has been caused or aggravated by his 
service-connected pes cavus with callosities as suggested by 
the April 1976 letter from K.S., M.D., and the June 2005 
chiropractic examination by S.J., D.C. discussed above.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The Veteran should be afforded a VA 
joints examination, conducted by a 
physician with appropriate expertise, to 
obtain an opinion as to whether any knee 
disability has been caused or made 
chronically worse by pes cavus with 
callosities.  The Veteran's contention 
that a fall in January 1973 that was 
caused by service-connected foot symptoms 
led to his knee problems should be 
specifically considered.  All evidence of 
record should be addressed in the 
opinion, especially those opinions 
showing a possible relationship between 
pes cavus and current knee disability.  
The examiner should explain why he/she 
arrived at the conclusions reached in 
this case, referring to evidence or 
statements of record and medical 
principles that specifically support the 
examiner's ultimate opinion as to 
causation and aggravation.

2.  The Veteran should be afforded a VA 
spine examination, conducted by a 
physician with appropriate expertise, to 
obtain an opinion as to whether any back 
disability has been caused or made 
chronically worse by pes cavus with 
callosities.  The Veteran's contention 
that a fall in January 1973 that was 
caused by service-connected foot symptoms 
led to his back problems should be 
specifically considered.  All evidence of 
record should be addressed in the 
opinion, especially those opinions 
showing a possible relationship between 
pes cavus and current back disability.  
The examiner should explain why he/she 
arrived at the conclusions reached in 
this case, referring to evidence or 
statements of record and medical 
principles that specifically support the 
examiner's ultimate opinion as to 
causation and aggravation.

3.  The AOJ should make sure that the 
medical reports comply with this remand 
and the questions presented in the 
request, especially with respect to 
detailing and explaining any connection 
to service-connected disability.  If any 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  Action on the claims of 
secondary service connection should be 
taken in accordance with the provisions 
of 38 C.F.R. § 3.310 (2006), which was 
the version in effect when the Veteran 
filed his claim.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.   The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

